DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tokonabe 6,828,001 in view of WO2017/217233 (equivalent of 2019/0143450), hereafter “Azuma” for the reasons of record. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tokonabe 6,828,001 in view of WO201 7/217233 (Azuma) as applied to claims 1, 2 and 18 above, and further in view of Becker 3,991,531 for the reasons of record.

Response to Arguments
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive. Applicant argues that “Azuma does not remedy the deficiencies of Tokonabe. As understood, the Azuma evacuation port 32, backing member 50 and sealing member 60 do not constitute a vacuum pump connector assembly as recited in claim 1 comprising a connection interface mounted in at least one of said faces comprising a connection element adapted to receive one end of a connector having a first end for securing to and communicating with said interface and a second end for connection external to said panel”. This is not convincing because applicant has not set forth any specific structural feature that the prior art fails to teach. In any event, the prior art includes all of the claimed structural features. For example, Tokonabe discloses a connector assembly 120 for charging of a vacuum comprising a connection interface, i.e. an aperture, adapted to receive one end of a connector, i.e. the pipe that .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783